             Case 2:21-cr-00032-RSM Document 43 Filed 03/05/21 Page 1 of 3




01

02

03

04

05

06                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
07                                      AT SEATTLE

08 UNITED STATES OF AMERICA,              )
                                          )             CASE NO. CR21-032 RSM
09         Plaintiff,                     )
                                          )
10         v.                             )
                                          )             DETENTION ORDER
11   JAIME HERNANDEZ HERNANDEZ,           )
                                          )
12         Defendant.                     )
     ____________________________________ )
13

14
     Offense charged:       Conspiracy to Distribute Fentanyl; Distribution of Fentanyl (six counts);
15
     Asset Forfeiture Allegations
16
     Date of Detention Hearing:     March 5, 2021.
17
            The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and
18
     based upon the factual findings and statement of reasons for detention hereafter set forth, finds
19
     that no condition or combination of conditions which defendant can meet will reasonably assure
20
     the appearance of defendant as required and the safety of other persons and the community.
21
            FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION
22



     DETENTION ORDER
     PAGE -1
            Case 2:21-cr-00032-RSM Document 43 Filed 03/05/21 Page 2 of 3




01         1.      Defendant has been charged with a drug offense, the maximum penalty of which

02 is in excess of ten years. There is therefore a rebuttable presumption against defendant as to

03 both dangerousness and flight risk, under 18 U.S.C. § 3142(e).

04         2.      Defendant is a native and citizen of Mexico without status in the United States.

05 At age 21, he faces a potential mandatory minimum of 10 years. A proffer by the United States

06 of cell phone photos from a seized cell phone includes photos purporting to be the defendant

07 holding a firearm and packages of narcotics including bags of M30 pills and suspected heroin,

08 as well as communications with at least one Mexico-based telephone number. has a lengthy

09 criminal record, including failures to appear with warrant activity. He does not have an

10 appropriate release plan.

11         3.      Taken as a whole, the record does not effectively rebut the presumption that no

12 condition or combination of conditions will reasonably assure the appearance of the defendant

13 as required and the safety of the community.

14 It is therefore ORDERED:

15      1. Defendant shall be detained pending trial and committed to the custody of the Attorney

16         General for confinement in a correction facility separate, to the extent practicable, from

17         persons awaiting or serving sentences or being held in custody pending appeal;

18      2. Defendant shall be afforded reasonable opportunity for private consultation with

19         counsel;

20      3. On order of the United States or on request of an attorney for the Government, the person

21         in charge of the corrections facility in which defendant is confined shall deliver the

22         defendant to a United States Marshal for the purpose of an appearance in connection



     DETENTION ORDER
     PAGE -2
           Case 2:21-cr-00032-RSM Document 43 Filed 03/05/21 Page 3 of 3




01        with a court proceeding; and

02     4. The Clerk shall direct copies of this Order to counsel for the United States, to counsel

03        for the defendant, to the United States Marshal, and to the United State Pretrial Services

04        Officer.

05        DATED this 5th day of March, 2021.

06

07                                                      A
                                                        Mary Alice Theiler
08                                                      United States Magistrate Judge

09

10

11

12

13

14

15

16

17

18

19

20

21

22



     DETENTION ORDER
     PAGE -3
